DETAILED ACTION
	Claims 1-3 and 5-10 are pending.
	All previous asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a battery module comprising a lower case, a plurality of cells received in the lower case, a heat conducting plate having an inserted portion, wherein the inserted portion is inserted into an engaging groove.  The claim further recites a receiving hole formed in the inserted portion and the lower case forms a hot rivet connecting portion in the receiving hole.
Prior art Kim (US 2018/0366794) teaches battery module comprising a lower case, a plurality of cells received in the lower case, a heat conducting plate having an inserted portion, wherein the inserted portion is inserted into an engaging groove. Kim does not teach a receiving hole formed in the inserted portion and the lower case forms a hot rivet connecting portion in the receiving hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729